                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           CASE NO. 5:19-CR-061-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 DAVID ALEXANDER MORALEZ, JR.,                          )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “United States Of America’s Motion

To Seal Defense Sentencing Memorandum And Upcoming United States’s Response” (Document

No. 158) filed on May 18, 2021. This motion has been referred to the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully

considered the motion and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in
                this Rule, “materials” includes pleadings and documents of any
                nature and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)    Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.
LCvR 6.1.

       By the instant motion, the Government seeks to seal “Defendant’s Sentencing

Memorandum…” (Document No. 157) and the Government’s upcoming response. (Document

No. 158). The Government contends that these filings should be sealed because they discuss

cooperating witnesses by name. Id.

       Although the instant motion does not fully comply with Local Rule 6.1, having considered

LCvR 6.1(c) and LCrR 49.1.1, and the record of this case, the Court will allow the Government’s

motion this time. Future motions should address all the criteria listed above, including for

example, why no alternative, such as redacting, is available.

       Noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See LCvR 6.1(e).

       IT IS, THEREFORE, ORDERED that the “United States Of America’s Motion To Seal

Defense Sentencing Memorandum And Upcoming United States’s Response” (Document No.

158) is GRANTED. Document No. 157, and the Government’s Response to Document No. 157,


                                                2
once filed, shall be SEALED and remain under SEAL until otherwise ordered by this Court.

       SO ORDERED.



                                 Signed: May 18, 2021




                                               3
